office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 dhkim postf-149001-13 third party communication none date of communication not applicable uilc date date to mary p hamilton senior attorney boston group small_business self-employed from branch chief branch office of associate chief_counsel income_tax and accounting subject tenant improvements this chief_counsel_advice responds to your request for technical assistance dated date this advice may not be used or cited as precedent ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ legend taxpayer quantity1 --- quantity2 --------- quantity3 ----- quantity4 --------- quantity5 ----- ------ date1 ------ date2 date3 ------ ------ date4 ------------ date5 --------------------- date6 date7 ----------------------- ------------- date8 ----------------------- date9 ----------------------- date10 date11 --------------------- postf-149001-13 ------------------------- ----------------------- --------------------- ------ ------ ------------------------------------------ ----------------- ------- --- ----------------- -------------- -------------- -------------- --- ----------------- ------------------------------------------------------------------------------------- -------------------------------------- date12 date13 date14 date15 date16 a b c d e f g h i j k l m issue sec_1 are payments for the cost of certain tenant improvements rental income to taxpayer in date1 date2 and date4 under sec_61 of the internal_revenue_code are certain assets tax-exempt_use_property within the meaning of sec_168 requiring taxpayer to use the alternative_depreciation_system of sec_168 ads if so may the internal_revenue_service treat the disallowed depreciation resulting from the use of ads as an adjustment required by a change in method_of_accounting under sec_446 and sec_481 conclusion sec_1 we conclude that the terms of the lease as supplemented and the surrounding circumstances do not indicate that the parties intended the lump sum reimbursements to be rent ----------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- we conclude that the qualified_leasehold_improvement_property placed_in_service in date1 relating to the original premises is not tax-exempt_use_property under sec_168 because this property is nonresidential_real_property for purposes of sec_168 and the lease is not a disqualified_lease ------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------- postf-149001-13 we also conclude that the 5-year_property 7-year_property and 15-year_property that is not qualified_leasehold_improvement_property placed_in_service in date3 relating to the expansion premises are tax-exempt_use_property under sec_168 because these assets are tangible_property that is not nonresidential_real_property and the assets are part of a lease to a tax-exempt_entity thus taxpayer is required to depreciate these assets under the ads and is not allowed to deduct any additional first year depreciation for these assets since taxpayer has depreciated these assets under the general depreciation system of sec_168 gds and has deducted the additional first year depreciation for these assets on its date3 and date4 tax returns taxpayer has established an impermissible method_of_accounting for these assets ------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- facts taxpayer owns an office building that taxpayer leases to a an agency of the united_states government taxpayer paid for renovations and a building expansion requested by a in date1 and date3 respectively for which a reimbursed taxpayer in lump sums paid in date1 date2 and date4 the issues in this chief_counsel_advice relate to these reimbursements and tenant improvements lease and supplemental lease agreements in date15 the a made a solicitation for offers sfo to lease an office building for use by a federal_agency the sfo included a tenant improvements allowance of dollar_figurexx xx per office area square foot section dollar_figure of the sfo entitled tenant improvements included in offer date5 stated the tenant improvements allowance shall be used for the buildout of the government-demised area in accordance with the government-approved design intent drawings all tenant improvements required by the government for occupancy shall be performed by the successful offeror as part of the rental consideration and all improvements shall meet the quality standards and requirements of the solicitation and its attachments section dollar_figure of the sfo entitled tenant improvements rental adjustment date5 stated the government at its sole discretion shall make all decisions as to the usage of the tenant improvements allowance the government may use postf-149001-13 all or part of the tenant improvements allowance the government may return to the lessor any unused portion of the tenant improvements allowance in exchange for a decrease in rent according to the amortization rate over the firm term the government reserves the right to make cash payments for any or all work performed by the lessor prior to occupancy the government at its sole discretion may choose to pay lump sum for any or all of the tenant improvements allowance if prior to occupancy the government elects to make a lump sum payment for any portion of the tenant improvements allowance the payment of the tenant improvements allowance by the government will result in a decrease in the rent if it is anticipated that the government will spend more than the allowance identified above the government reserves the right to reduce the tenant improvements requirements pay lump sum for the overage upon completion and acceptance of the improvements or increase the rent according to the negotiated amortization rate over the firm term of the lease in date1 taxpayer entered into a lease with a to lease real_property to a for quantity1 years beginning date6 the original leased premises include quantity2 rentable square feet plus quantity3 surface parking spaces for government_use the original premises in date3 taxpayer contracted with a to expand the premises the expansion included an additional quantity4 rentable square feet plus quantity5 parking spaces the expansion premises paragraph of the lease provides that stated rent includes a fixed amount for tenant improvements ti paragraph states the lessor shall furnish to the government for the stated rental consideration specified in paragraph the following b all requirements including buildout except for lump sum reimbursable amounts paragraph reads as follows tenant improvement allowance referencing paragraphs dollar_figure dollar_figure of the sfo lessor has included in the rental rate a tenant improvement ti allowance in the amount of dollar_figureb calculated at dollar_figurec per boma office area square foot amortized over d years at the rate of e the government may return to the lessor any unused portion of the ti allowance in exchange for a decrease in rent according to the amortization rate and the lessor and the government shall confirm said rental adjustment if any in writing by execution of a supplemental lease agreement supplemental lease agreement sla dated date7 includes the following provisions regarding tenant improvements postf-149001-13 referencing paragraph of the lease the lessor has provided at the government’s request tenant improvements in the total amount of dollar_figuref the original ti allowance of dollar_figureb shall be amortized over d years at the rate of e as stated in the lease the government shall reimburse the lessor for amounts over and above the stated ti allowance as follows sla no paragraphs i and ii reference additional work authorized by a notice to proceed issued date8 in the amount of dollar_figureg over and above the specified tenant improvement allowance being amortized in the lease upon completion of the work and written acceptance by the contracting officer’s rep the government shall pay the lessor dollar_figureg in full consideration of this work request for payment shall be made by submission of an invoice after completion and acceptance upon completion and acceptance by a of all tenant improvements performed as part of this lease supplemental lease shall be issued for the remainder to be paid via lump sum payment and pertinent instructions for billing will be provided therein sla effective date9 provides that in addition to the original ti allowance being amortized over the first d years of the lease and in addition to the lump sum payment for additional tenant improvements accounted for in sla pursuant to other changes and directives for the lessor to accomplish the buildout the sum of dollar_figureh is hereby added and authorized to be paid to the lessor as final payment of additional tenant improvements payment for these improvements is payable in full upon completion of the work and written acceptance by the contracting officer’s representative the lessor requests payment by invoice after completion sla effective date10 provides that taxpayer agrees to build the expansion premises including tenant improvements for government occupancy by date11 the expansion premises include tenant improvements requested by a in the amount of dollar_figurei the cost of these improvements is amortized and included in the stated rent over j years the leased premises and all common areas and appurtenances will be used for general governmental purposes as determined by the government sla effective date12 provides that taxpayer agrees to make additional tenant improvements in the amount of dollar_figurek and a agrees to pay taxpayer that amount in a lump sum upon completion of the improvements taxpayer’s representative said in a letter dated date13 that the amount taxpayer received as lump sum reimbursements in date4 that the revenue_agent proposes to treat as rental income was in payment of invoices dated in date14 pursuant to sla and in compliance with change order proposed adjustments postf-149001-13 in date1 date2 and date4 taxpayer received lump sum reimbursements for the cost of tenant improvements payable by lump sum under the lease as supplemented these amounts were not included in the stated rent taxpayer did not include the amount of the lump sum reimbursements in income in the year received and did reduce the basis of the tenant improvements by these amounts for purposes of depreciation the revenue agent’s position is that these lump sum reimbursements are rental income in the year received and that the cost of the tenant improvements are to be increased by the amount of these reimbursements taxpayer’s position is that the lump sum reimbursements are not a substitute for rent rather the payments are reimbursements of costs that the lessor incurred on behalf of the lessee the revenue_agent also proposes certain adjustments to depreciation claimed by taxpayer based on the characterization of certain assets as tax-exempt_use_property during date1 taxpayer placed_in_service tenant improvements related to the renovations of the original premises taxpayer classified such improvements under sec_168 as qualified_leasehold_improvement_property claimed the additional first year depreciation provided by sec_168 for this property and depreciated its remaining cost under the gds using a recovery_period of years the revenue agent’s position is that these tenant improvements are tax-exempt_use_property under sec_168 and therefore must be depreciated under the ads and are not eligible for any additional first year depreciation during date3 taxpayer placed_in_service tenant improvements related to the expansion premises taxpayer allocated the cost of such improvements as 5-year_property 7-year_property 15-year_property that is not qualified_leasehold_improvement_property and nonresidential_real_property taxpayer claimed the additional first year depreciation provided by sec_168 for the tenant improvements that are 5-year_property 7-year_property and 15-year_property and depreciated their remaining cost under the gds taxpayer also depreciated the tenant improvements that are nonresidential_real_property under the gds the revenue agent’s position is that the tenant improvements that are 5-year_property 7-year_property and 15-year_property are tax-exempt_use_property under sec_168 and therefore must be depreciated under the ads and are not eligible for any additional first year depreciation the revenue_agent states that the facts do not indicate that the lease is a disqualified_lease for purposes of sec_168 the service is examining taxpayer’s tax returns for date3 and date4 the period of limitation on assessment under sec_6501 for the date1 and date2 taxable years has expired the revenue_agent proposes to make the adjustments related to date1 and date2 by imposing a change in method_of_accounting law and analysis postf-149001-13 issue are payments for the cost of certain tenant improvements rental income to taxpayer in date1 date2 and date4 under sec_61 sec_61 provides that gross_income includes all income from whatever source derived including rents see also sec_1_61-8 of the income_tax regulations sec_1_61-8 provides in pertinent part that as a general_rule if a lessee pays any of the expenses of his lessor such payments are additional rental income of the lessor if a lessee places improvements on real_estate which constitute in whole or in part a substitute for rent such improvements constitute rental income to the lessor whether or not improvements made by a lessee result in rental income to the lessor in a particular case depends upon the intention of the parties which may be indicated either by the terms of the lease or by the surrounding circumstances even when improvements are required by the terms of a lease the intent of the parties to treat improvements on real_estate as a substitute for rent must be plainly disclosed 305_us_267 in deciding the intent of the parties first consider the express terms of the lease and then consider the surrounding circumstances hopkins partners v commissioner t c memo in addition to the leases we considered information on leasing available on a’s website a leases space when leasing is the best solution for meeting federal space needs a then enters into an occupancy agreement with the tenant agency the terms of the occupancy agreement oa relate to the terms of the lease between a and the lessor the pricing desk guide of a’s public building service pbs fourth edition date available at l is helpful in providing context for interpreting the lease agreement’s provisions on tenant improvements chapter relates to pricing in leased space and sec_2 is entitled pricing standards - tenant improvements sec_2 defines tenant improvements ti as the finishes and fixtures that typically take space from the shell condition to a finished usable condition the resulting space is complete meets applicable building codes and meets the tenant agency’s functional needs sec_2 lists some typical tenant improvements sec_2 states that the ti allowance is the funding source that enables the space to be built out for occupancy to meet a tenant agency’s specific requirements to accommodate the varying space needs of tenant agencies the ti allowance has two components-general and customization as defined in sec_2 and the ti allowance postf-149001-13 provides tenant agencies with flexibility choice and savings incentives allows both pbs and lessors to budget more reliably since respective obligations are defined at the outset enables separate treatment of ti costs in the rent allowing clear tracking of amortizations helps pbs and tenant agencies comply with appropriations law and with the office of management and budget omb requirement that pbs set limits on amounts that can be amortized in rent sec_2 of the desk guide provides that the rent charged to the tenant agency is a passthrough of the rent charged in the underlying lease contract between pbs and the lessor plus the amortized cost of other items including a-installed improvements the following information relates to the application of the ti allowance to different space assignments initial occupancies including expansions - these assignments are new to a specific tenant agency in new space that is in shell first generation condition for initial occupancies pbs is obligated to provide the full ti allowance both the general and customization components backfill occupancies - these assignments occur when pbs has existing built-out space relet second-generation space that is vacant and available for a new tenant agency the full ti allowance or functional space estimate may be provided subject_to the availability of pbs funds mid-occupancy post-initial occupancy request for ti - pbs is not obligated to provide a tenant agency a ti allowance at any time during the occupancy term after initial space alterations are complete tenant agency-initiated space changes replacements or enhancements after initial occupancy during the same oa term are typically funded by the tenant agency subject_to funds availability pbs may fully or partially fund and amortize a tenant agency request for tis if funded by the lessor the tis are typically amortized in the lease and if funded by pbs the tis are amortized and billed as a-installed improvements sec_2 states that the general component is a dollar amount per usable square foot usf set to cover the cost of typical office space finish components such as doors partitions carpeting electrical and telecommunication outlets or other standard work letter items the general component takes the space from shell to vanilla office space this allowance is set nationally and indexed to local construction costs the general ti allowance is provided to all prospective tenant agencies in initial occupancies sec_2 states that the customization component is a dollar amount per usf that is intended to cover special items preparations or finishes that are not typical to all postf-149001-13 office space but are necessary to customize the space for a particular tenant agency the customization component takes the space from vanilla office space to space specifically designed to function for a particular tenant agency examples of customization items include custom cabinetry or millwork laboratory countertops and fume hoods private restrooms raised access flooring upgraded ventilation for high occupancy uses slab-to-slab walls broadcast quality lighting and sound attenuation sec_2 states that for tenant agency occupancies in leased space pbs negotiates with the lessor to amortize the ti allowance expended in rent the resulting amortization cost is passed through to the tenant agency in the occupancy agreement oa sec_2 states that since the tenant agency elects how its space is to be finished the tenant agency controls the costs of the buildout if an amount less than the allowance limit is used the resulting rent payment is lower if the full allowance is not used for initial buildout it is no longer available for future buildout needs the ti allowance general and customization components may be used only to pay for items that are real_property or which become real_property when attached or affixed to the building sec_2 dollar_figure states that in limited circumstances tenant agencies may make lump- sum payments that effectively lower or replace the ti allowance this option is available only at the beginning of the assignment pbs does not allow tenant agencies in mid- occupancy to make lump-sum payments for tis already being amortized at the beginning of an assignment pbs may use the lump sum to pay the lessor however pbs usually cannot buy down improvements with the lessor once occupancy begins at the beginning of an assignment pbs allows the tenant agency to use lump-sum payments to cover ti costs above the ti allowance tenant improvements above the ti allowance are payable by a reimbursable work authorization rwa at any time during the occupancy agreement oa that the tenant agency wants reimbursable space changes pbs requires tenant agencies to fund in full and in advance the cost of space changes through a rwa the appendix of the desk guide defines a reimbursable work authorization in part as the funding document used by tenant agencies to pay a public building service pbs for above-allowance tenant improvements other information on a’s website m states that reimbursable work authorizations rwa are established to bill tenant agencies the cost of altering renovating repairing or providing services in space managed by a over and above the basic operations financed through rent sec_2 of the pricing desk guide provides that for tenant agency occupancies in leased space pbs negotiates with the lessor to amortize the ti allowance in the stated rent consistent with the desk guide paragraph sec_5 and of the lease include a tenant improvement allowance in the stated rent postf-149001-13 sec_2 dollar_figure of the desk guide provides that at any time during the occupancy agreement oa that the tenant agency wants reimbursable space changes pbs requires the tenant agency to fund in full and in advance the cost of space changes through a reimbursable work authorization consistent with the desk guide the relevant supplemental lease agreements provide that the cost of certain tenant improvements in excess of the tenant allowance stated in the lease is payable as a lump sum reimbursement after a accepts the improvements and the lessor submits an invoice these lump sum reimbursable amounts are not part of the stated rent the revenue_agent relies on language in the solicitation for offers sfo in concluding that the lump sum reimbursements are rental income the revenue_agent quotes the following language all tenant improvements required by the government for occupancy shall be performed by the successful offeror as part of the rental consideration the quoted language pertains to tenant improvements before occupancy not to tenant improvements mid-occupancy paragraph of the lease includes a specific amount of tenant improvement allowance in the stated rent paragraph of the lease expressly excludes buildout payable by lump sum reimbursement from the consideration for the stated rent for the expansion space supplemental agreement provides for an additional_amount of tenant improvements to be amortized in the stated rent this provision is consistent with sec_2 of the desk guide which provides that a must pay a ti allowance for expansion space by contrast the supplemental lease agreements do not provide that lump sum reimbursable amounts are rent the sfo also provides that if it is anticipated that the government will spend more than the specified tenant allowance the government reserves the right to pay the overage in a lump sum upon completion and acceptance of the improvements or increase the rent according to the negotiated amortization rate over the firm term of the lease we think that the government will pay in a lump sum upon completion and acceptance of the improvements when a tenant agency must pay a in full and in advance for tenant improvements through a reimbursable work authorization we think that the government will negotiate an increase in the rent for expansion space note also that sec_2 of the desk guide refers to limits on the cost of tenant improvements that can be amortized as rent which are set by appropriations law and the office of management and budget omb as provided in sec_2 of the desk guide the rent charged to the tenant agency is a passthrough of the rent charged in the underlying lease contract between a and the lessor plus the amortized cost of other items including a-installed improvements the request for assistance from the field and the revenue_agent cite the following cases in support of the position that the lump sum reimbursements are rental income sleiman v commissioner t c memo aff’d 187_f3d_1352 11th cir satterfield v commissioner t c memo and 11_bta_850 we think that the cited cases are distinguishable from this case in each of the cited cases the court found that the intent of the parties was to treat the postf-149001-13 amount at issue as rent in sleiman lessee received a rent credit to recover the cost of carpeting purchased by the lessee in satterfield the court found that the lessee agreed to reimburse the lessors for the cost of improvements through increased rental payments and to pay a higher rent during the first year of the lease to accommodate the repayment of the lessors’ loan in martin the lease contained specific language providing that the lessee would pay the lessor a percentage of the cost of remodeling as additional rental income we think that this case is more like mcgrath v commissioner t c memo aff’d in an unpublished opinion 5th cir in which the court found that some of the tenant improvements were a substitute for rent and some of the tenant improvements were capital expenditures by the lessee in this case we conclude that only amounts for tenant improvements included in the stated rent are rental income the revenue_agent attempts to distinguish mcgrath from the present case by arguing that mcgrath involved improvements by a lessee rather than improvements by a lessor we think that under the facts and circumstances of the present case the lessee incurs the cost of the improvements payable by a lump sum reimbursable amount through a billing arrangement with the lessor we conclude that the terms of the lease as supplemented and the surrounding circumstances do not indicate that the parties intended the lump sum reimbursements to be rent ----------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ issue are certain assets tax-exempt_use_property within the meaning of sec_168 requiring taxpayer to use the ads if so may the service treat the disallowed depreciation resulting from the use of ads as an adjustment required by a change in method_of_accounting under sec_446 and sec_481 sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or property_held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the gds and the other method is the ads under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention sec_168 provides that in the case of any tax-exempt_use_property the depreciation deduction allowed under sec_167 shall be determined using the ads sec_168 provides that for purposes of sec_168 the ads is depreciation determined by using the straight_line method without regard to salvage_value the applicable convention determined under sec_168 and a recovery_period determined postf-149001-13 under the table prescribed under sec_168 pursuant to this table nonresidential real and residential_rental_property have a 40-year recovery_period sec_168 provides that in the case of any tax-exempt_use_property subject_to a lease the recovery_period used for purposes of sec_168 shall in no event be less than percent of the lease_term sec_168 prescribes a table that provides the class_life of property described in certain subparagraphs of sec_168 for purposes of sec_168 pursuant to this table the class_life of property described in sec_168 qualified_leasehold_improvement_property i sec_39 years for purposes of sec_168 sec_168 provides that except as otherwise provided in sec_168 the term tax-exempt_use_property for purposes of sec_168 means that portion of any tangible_property other than nonresidential_real_property leased to a tax-exempt_entity sec_168 provides that in the case of nonresidential_real_property the term tax-exempt_use_property means that portion of the property leased to a tax exempt entity in a disqualified_lease sec_168 defines disqualified_lease as any lease of the property to a tax- exempt entity but only if one of the conditions specified therein applies including the following i part or all of the property was financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 and such entity or a related_entity participated in the financing ii under such lease there is a fixed or determinable price purchase or sale option which involves such entity or a related_entity or there is the equivalent of such option iii such lease has a lease_term in excess of years or iv such lease occurs after a sale or other transfer of the property by or lease of the property from such entity or a related_entity and such property has been used by such entity or a related_entity before such sale or other transfer or lease for purposes of sec_168 sec_168 defines the term nonresidential_real_property as meaning sec_1250 property that is not residential_rental_property or is not property with a class_life of less than years sec_168 defines the term nonresidential_real_property for purposes of sec_168 as including residential_rental_property sec_168 defines the term tax-exempt_entity to include the united_states or any agency_or_instrumentality thereof sec_168 provides a 50-percent additional first year depreciation deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer sec_168 as amended by the tax relief unemployment insurance reauthorization and job creation act of pub_l_no 124_stat_3296 postf-149001-13 date defines the term qualified_property as meaning property i among other things to which sec_168 applies with a recovery_period of years or less ii the original_use of which commences with the taxpayer after date iii that is acquired by the taxpayer after date and before date but only if no written binding contract for the acquisition was in effect before date or that is acquired by the taxpayer pursuant to a written binding contract which was entered into after date and before date and iv that is placed_in_service by the taxpayer before date or in the case of property described in sec_168 or c before date sec_168 provides that in the case of qualified_property acquired by the taxpayer under rules similar to the rules of sec_168 and iii after date and before date and which is placed_in_service by the taxpayer before date date in the case of property described in sec_168 or c a 100-percent additional first year depreciation deduction for the taxable_year in which such qualified_property is placed_in_service by the taxpayer is allowable sec_168 provides that the term qualified_property shall not include any property to which the alternative_depreciation_system under sec_168 applies determined i without regard to sec_168 relating to election to have system apply and ii after application of sec_280f relating to listed_property with limited business use in the present case the revenue_agent is proposing adjustments to depreciation claimed by taxpayer on certain tenant improvements placed_in_service in date1 and date3 based on sec_168 which provides that ads must be used in the case of any property that is tax-exempt_use_property specifically the revenue_agent proposes to depreciate the tenant improvements placed_in_service in date1 that relate to the original premises under the ads the revenue_agent has determined that this property is qualified_leasehold_improvement_property under sec_168 the class_life of qualified_leasehold_improvement_property i sec_39 years pursuant to the table prescribed under sec_168 consequently qualified_leasehold_improvement_property meets the definition of nonresidential_real_property under sec_168 and thus is nonresidential_real_property for purposes of sec_168 pursuant to sec_168 the portion of nonresidential_real_property that is leased to a tax-exempt_entity in a disqualified_lease is tax-exempt_use_property in the present case the revenue_agent states that the facts do not indicate that the lease is a disqualified_lease as the property at issue is nonresidential_real_property for purposes of sec_168 and the lease is not a disqualified_lease then the property is not tax-exempt_use_property under sec_168 --------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- postf-149001-13 the revenue_agent also proposes to treat certain assets placed_in_service in date3 relating to the expansion premises as tax-exempt_use_property subject_to ads these assets include 5-year_property 7-year_property and 15-year_property that is not qualified_leasehold_improvement_property as these assets are tangible_property that is not nonresidential_real_property and the assets are part of a lease to a tax-exempt_entity they are tax-exempt_use_property under sec_168 accordingly these 5-year year and 15-year_property must be depreciated under the ads over the greater of the recovery periods determined under the table in sec_168 or a recovery_period based on percent of the lease_term also the depreciation for these assets is determined by using the straight_line method without regard to salvage_value and the applicable convention determined under sec_168 also pursuant to sec_168 these assets do not qualify for any additional first year depreciation deduction may the service treat the disallowed depreciation resulting from the use of ads as an adjustment required by a change in method_of_accounting sec_446 provides that taxable_income is to be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income keeping his books see also sec_1_446-1 sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income see also sec_1_446-1 the commissioner of internal revenue has broad discretion in determining whether a taxpayer’s method_of_accounting clearly reflects income and the commissioner’s determination must be upheld unless it is clearly unlawful see 439_us_522 664_f2d_881 2nd cir cert_denied 457_us_1133 except as otherwise expressly provide in chapter of subtitle a of the code sec_446 provides that a taxpayer who changes the method_of_accounting on the basis of which the taxpayer regularly computes its income in keeping its books shall before computing its taxable_income under the new method secure the consent of the secretary sec_1_446-1 provides that a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction in determining whether timing is involved generally the pertinent inquiry is whether the accounting practice permanently affects the taxpayer's lifetime income or merely changes the taxable_year in which taxable_income is reported see revproc_97_27 sec_2 revproc_2002_9 sec_2 revproc_91_31 1991_1_cb_566 78_tc_705 743_f2d_781 11th cir 415_f2d_1341 7th cir although a method_of_accounting may exist under the definition in sec_1_446-1 without the necessity of a pattern of consistent treatment in most instances a method_of_accounting is not established for an item without such consistent treatment see sec_1_446-1 the treatment of a material_item in the same way in determining the gross_income or deductions in two or more consecutively filed tax returns without regard to any change in status of the method as permissible or impermissible represents consistent treatment of that item for purposes of sec_1_446-1 if a taxpayer treats an item properly in the first return that reflects the item however the taxpayer has adopted a method_of_accounting for that item see revrul_90_38 1990_1_cb_57 sec_1_446-1 provides what changes in depreciation for property subject_to among others sec_168 are a change in method_of_accounting and are not a change in method_of_accounting for purposes of a change in depreciation to which sec_1 e ii d applies sec_1_446-1 provides that the item being changed generally is the depreciation treatment of each individual depreciable asset pursuant to sec_1_446-1 sec_1_446-1 applies to a depreciable asset placed_in_service by the taxpayer in a taxable_year ending on or after date sec_1_446-1 provides that a change in method_of_accounting includes a change in the depreciation or amortization_method period of recovery or convention of a depreciable or amortizable asset sec_1_446-1 provides that a change in method_of_accounting includes a change from claiming to not claiming the additional first year depreciation deduction for an asset that does not qualify for the additional first year depreciation deduction sec_481 provides that in computing the taxpayer’s taxable_income for any taxable_year year_of_change if such computation is under a method_of_accounting different from the method under which the taxpayer’s taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer see also sec_1_448-1 a change in method_of_accounting to which sec_481 applies includes a change in treatment of a single material_item see sec_1_481-1 343_f2d_568 5th cir knight-ridder v united_states f 2d pincite postf-149001-13 peoples bank trust v commissioner f 2d pincite 42_tc_386 an adjustment under sec_481 can include amounts attributable to taxable years that are closed by the statute_of_limitations graff chevrolet co v campbell f 2d pincite- 138_f3d_1286 9th cir 80_tc_895 395_f2d_500 10th cir spang industries inc v united_states cl_ct rev’d on other grounds 791_f2d_906 fed cir in this case taxpayer on its date3 and date4 tax returns has depreciated certain year property 7-year_property and 15-year_property which is tax-exempt_use_property and which was placed_in_service in date3 under the gds and has deducted the additional first year depreciation for these assets however these assets must be depreciated under the ads over the greater of the recovery periods determined under the table in sec_168 or a recovery_period based on percent of the lease_term using the straight_line method without regard to salvage_value and the applicable convention determined under sec_168 also pursuant to sec_168 these assets do not qualify for any additional first year depreciation thus taxpayer has established an impermissible method_of_accounting for depreciation for these assets since a change in the depreciation method or period of recovery_of a depreciable asset and a change from claiming to not claiming the additional first year depreciation deduction for an asset that does not qualify for the additional first year depreciation are changes in method_of_accounting pursuant to sec_1_446-1 --------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------- case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
